DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 14 November 2021 have been fully considered but they are not persuasive. 
On pages 8-15 of the response the applicant argues against the rejection based upon the amendment to claim 1, which the examiner notes is a repeat of the limitation previously presented in claim 2.  Specifically the applicant attacks the Hong reference with respect to the specific teachings of Hong with respect to the force sensors and the display area, etc. [See pages 13-14 of the response] and individually attacks Hong, however, the applicant is ignoring the examiner’s combination of Lee and Hong which was merely to teach the region extending downwards from the transition area, i.e. a side display area, which as cited by applicant from Hong’s paragraph [0129], “may be a display surface.”  Thus Hong does teach a side display area and where the transition area which is non-coplanar with both the front and side simply areas.  There mere teaching is applied to Lee, which teaches that the fingerprint sensor extends the length of the display area, and as explained in the previous rejection of claim 2, in the combination, Figure 19 of Hong et al. with Figure 2A of Lee et al. the side and transition areas will cover the fingerprint sensor.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further on page 15 of the response the applicant argues there is no reason to modify Lee because “If the teachings of Lee were modified…in an attempt to achieve a function of “executing fingerprint unlocking directly”…Lee’s fingerprint unlocking would be either unreliable…” However the examiner notes that these are not limitations of the claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “executing fingerprint unlocking directly”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that the limitation which the applicant is arguing was previously removed from the claims.  
Therefore, the rejection of independent claims 1 and 20 is maintained.
.

Claim Objections

Claim 2 is objected to because of the following informalities: 
With the amendment to claim 1, claim 2 now fails to further limit the invention as claimed since it repeats the limitation amended into claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540).

Regarding claim 1, Lee et al. disclose a display screen module, comprising: 
a display screen (Figure 3, 110); and 
a fingerprint identification sensor including a first section and a second section connected to the first section (Figure 3, 120 has two sections corresponding to DA2, the portion of 120 at bottom left of DA2 in Figure 2A and the portion of 120 along the curve in Figure 2A where the transition between DA2 and DA1 [i.e. transition area] is located.  See also paragraphs [0011] and [0055]),
the display screen (Figure 1) including a front display area (Figure 1, DA1), and a transition area that connects the front display area (Figure 1, DA2);
wherein the transition area covers the fingerprint identification sensor (Figure 1);
wherein the transition area is non-coplanar with the front display area (Figure 1); and

Lee et al. fail to explicitly teach a side display area, the side display area and the transition area jointly covering at least partially covering the fingerprint identification sensor, and
wherein the transition area is non-coplanar with the side display area.
Hong et al. disclose a display screen module comprising a front display area, a side display area, and a transition area, wherein the transition area is non-coplanar with both the front display area and the side display area (See below):

    PNG
    media_image1.png
    524
    993
    media_image1.png
    Greyscale

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the side display area teachings of Hong et al. to extend the display and sensor areas of Lee et al. such that the side display area and the transition area would jointly cover the fingerprint identification sensor [since the fingerprint sensor extends the length of the display area in Lee et al.].  

Regarding claim 2, Lee et al. and Hong et al. disclose the display screen module according to claim 1, wherein the side display area and the transition area jointly cover the fingerprint identification sensor (In the combination, Figure 19 of Hong et al. with Figure 2A of Lee et al. the side and transition areas will cover the fingerprint sensor.).

Regarding claim 3, Lee et al. and Hong et al. disclose the display screen module according to claim 2, wherein the transition area is arc-shaped and tangent to the front display area and the side display area, respectively (Hong et al.: Figure 19).

Regarding claim 4, Lee et al. and Hong et al. disclose the display screen module according to claim 2 
wherein the fingerprint identification sensor is flexible (Lee et al.: 120 is clearly flexible since it curves, see Figure 2A); and
the first section extends along a straight line, and the side display area covers the first section (Hong et al.: Figure 19 portion at bottom left for the side display area, in combination with Figure 2A of Lee et al.); and the second section extends along a curve, and the transition area covers the second section (Hong et al.: Figure 19 curved portion, in combination with Figure 2A of Lee et al., portion of 120 along the curve in 

Regarding claim 5, Lee et al. and Hong et al. disclose the display screen module according to claim 1, wherein the fingerprint identification sensor comprises an optical fingerprint sensor, an ultrasonic fingerprint sensor or a capacitive fingerprint sensor (Lee et al.: Paragraph [0099]).

Regarding claim 9, Lee et al. and Hong et al. disclose the display screen module according to claim 1, wherein the display screen module includes a connecting adhesive (Lee et al.: Paragraph [0065]), the connecting adhesive includes a first adhesive surface and a second adhesive surface, and the fingerprint identification sensor is adhered to the first adhesive surface and is located between the connecting adhesive and the display screen (Lee et al.: Paragraph [0065], according to the paragraph the adhesive will be between elements and thus between 120 and 110.).

Regarding claim 10, this claim is rejected under the same rationale as claim 4.

Regarding claim 20, please refer to the rejection of claim 1, and furthermore Lee et al. and Hong et al. also disclose wherein the fingerprint identification method comprises:

comparing the fingerprint image with a predetermined fingerprint image to determine whether there is a match (Lee et al.: Paragraph [0078]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540) and further in view of Jones et al. (US 2017/0220844).

Regarding claim 6, Lee et al. and Hong et al. disclose the display screen module according to claim 1.
Lee et al. and Hong et al. fail to teach wherein the fingerprint identification unit includes an optical fingerprint sensor, the display screen module includes a filter layer for filtering impurity light, the filter layer is disposed between the display screen and the fingerprint identification unit and covers the fingerprint identification unit.
Jones et al. disclose wherein a fingerprint identification sensor includes an optical fingerprint sensor (Figure 4, 430), a display screen module includes a filter layer for filtering impurity light (Figure 4, display screen 410 includes 402. See paragraphs [0048] and [0053]), the filter layer is disposed between the display screen and the fingerprint identification sensor and covers the fingerprint identification sensor (Figure 4).

Jones et al. teaches the substituted fingerprint identification sensor including an optical fingerprint sensor and the display screen comprising a filter layer, and the function was known in the art to provide detection of fingerprints.
Lee et al. and Hong et al.’s fingerprint identification sensor and the display screen could have been substituted with the fingerprint identification sensor including an optical fingerprint sensor and the display screen comprising a filter layer of Jones et al., and the results would have been predictable and resulted in the detection of fingerprints within the device.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540) and further in view of Jones et al. (US 2017/0220844) and Arai et al. (US 2010/0067757).

Regarding claim 7, Lee et al., Hong et al. and Jones et al. disclose the display screen module according to claim 6.
Lee et al., Hong et al. and Jones et al. fail to teach wherein the filter layer is disposed on the fingerprint identification sensor in at least one of the following processes: coating and vapor-depositing.

Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Lee et al., Hong et al. and Jones et al. performs the same function as it does separately of providing a filter layer, and Arai et al. performs the same function as it does separately of disposing a filter layer by vapor-deposition.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in disposing the optical filter layer by vapor-deposition.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8, Lee et al., Hong et al., Jones et al. and Arai et al. disclose the display screen module according to claim 7, wherein the display screen module includes an optical clear adhesive (Lee et al.: Paragraph [0065]), and the filter layer is adhered to the display screen through the optical clear adhesive (Lee et al.: .

Claims 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540) and further in view of He et al. (US 2018/0260602).

Regarding claim 11, Lee et al. and Hong et al. disclose a terminal device comprising the display screen module according to claim 1 (Lee et al.: Figure 1).
Lee et al. and Hong et al. fail to explicitly teach:
a main body; 
the display screen at least partially surrounding the main body; and 
the fingerprint identification sensor being located between the display screen and the main body.
He et al. disclose a terminal device comprising:
a main body (Figures 3D and 3E, device housing); 
the display screen at least partially surrounding the main body (Figures 3D and 3E, TP+LCD at least partially surrounds the main body [housing]); and 
the fingerprint identification sensor being located between the display screen and the main body (Figures 3D and 3E, optical sensor is under TP+LCD and above device housing thus its between.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the main body teachings of He et 

Regarding claim 12, this claim is rejected under the same rationale as claim 2.

Regarding claim 13, this claim is rejected under the same rationale as claim 3.

Regarding claim 14, this claim is rejected under the same rationale as claim 4.

Regarding claim 15, this claim is rejected under the same rationale as claim 5.

Regarding claim 19, this claim is rejected under the same rationale as claim 9.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540) and further in view of He et al. (US 2018/0260602), Jones et al. (US 2017/0220844) and Arai et al. (US 2010/0067757).

Regarding claim 16, this claim is rejected under the same rationale as claims 6-7.

Regarding claim 17, this claim is rejected under the same rationale as claim 8.

Regarding claim 18, Lee et al., Hong et al., He et al., Jones et al. and Arai et al. disclose terminal device according to claim 17, wherein 
the fingerprint identification sensor does not occupy under-screen space of the front display area (He et al.: Figure 2A shows the fingerprint identification unit is on the peripheral thus does not occupy under-screen space of the front display area.).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
6 December 2021